Citation Nr: 0800795	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-36 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain, including mitral valve prolapse 
(MVP).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right heel spur 
with bursitis, to include a temporary total evaluation 
pursuant to 38 C.F.R. § 4.30 (2007) for surgical repair.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and May 2003 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in St. Petersburg.  The veteran 
testified before the undersigned Veterans Law Judge in 
October 2007; a transcript of that hearing is associated with 
the claims folder.

By a letter dated in April 2007 the veteran indicates his 
desire to file increased rating claims for the following 
service-connected disabilities: (1) degenerative arthritis 
with chondromalacia of the right knee; (2) chondromalacia of 
the left knee; (3) chronic low back strain; and (4) bilateral 
flat feet.  A review of the record reveals that these issues 
have not yet been adjudicated; as such, they are REFERRED to 
the RO for consideration.

The issues of entitlement to service connection for 
hypertension, tinnitus, and a right heel spur with bursitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The competent evidence of record demonstrates that mitral 
valve prolapse manifested within one year of separation from 
service.  


CONCLUSION OF LAW

Mitral valve prolapse is presumed to have been incurred 
during the veteran's active duty service.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal with respect to 
this issue has been granted, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the Veterans Claims Assistance Act (VCAA) of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as 
cardiovascular-renal disease and endocarditis (including 
valvular heart disease), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran asserts that he is entitled to service connection 
for mitral valve prolapse because he first began having heart 
problems during service.  Unfortunately, a review of his 
service medical records fails to reveal a diagnosis of mitral 
valve prolapse or other cardiovascular or valvular disease 
during service.  However, an April 10, 2000, 
electrocardiogram (EKG) study report indicates findings of 
sclerotic aortic and mitral valve leaflets and mitral valve 
prolapse.  Although it was deemed an "essentially normal 
study," the report states that there is evidence to suggest 
mitral valve prolapse.  Following this EKG study, the veteran 
underwent myoview stress testing, which was deemed 
essentially normal; the clinical report by Dr. Rosenfield 
indicates a diagnosis of "MVP," or mitral valve prolapse.  
This diagnosis is confirmed by an October 2001 EKG study.  

The Board notes that the veteran was evaluated by VA in April 
2000, and at such time no objective evidence of heart disease 
was found.  However, the VA examiner noted in the report that 
the veteran's medical records were not available for review, 
including the April 10, 2000, EKG study.  In his conclusion, 
the examiner recommends obtaining all military and private 
physician records regarding the veteran's complained of chest 
pain.  

In light of the above circumstances, the Board concludes that 
there is at the very least an approximate balance regarding 
the issue of whether the veteran's mitral valve prolapse 
manifested within one year of service separation.  As such, 
it finds that service connection should be granted for mitral 
valve prolapse.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  



ORDER

Entitlement to service connection for mitral valve prolapse 
is granted.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the following claims on appeal.

First, on preliminary review of the record on appeal, the 
Board finds that despite being sent numerous VCAA letters 
throughout this appeal, the veteran has not received proper 
VCAA notice concerning the specific issues of entitlement to 
service connection for tinnitus and a right heel spur with 
bursitis.  Accordingly, the Board concludes that these issues 
must be remanded for compliance with the required notice and 
duty to assist provisions because it would be potentially 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  As the Board cannot rectify this procedural 
deficiency on its own, see Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), this matter must be remanded for further development.

In addition to a lack of VCAA notice on two of the veteran's 
issues on appeal, the Board finds that there a number of 
outstanding records which are pertinent to all three issues 
being remanded by the Board.  

First, the Board observes that evidence associated with the 
veteran's claims folder indicates that he has previously been 
considered for receipt of disability benefits from the Social 
Security Administration (SSA).  See December 2000 Request for 
Records from the Florida Department of Health (referencing an 
outstanding SSA disability determination); see also Board 
Hearing Transcript at 22.  The Court of Appeals for Veterans 
Claims (Court) has held that SSA records cannot be 
unilaterally deemed irrelevant by VA because the possibility 
that such records contain relevant evidence pertaining to 
etiology cannot be foreclosed absent a review of these 
records.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-8 
(2002).  In the present case, it is not clear whether the 
veteran's outstanding SSA records contain evidence pertaining 
to his outstanding claims on appeal.  However, since there is 
no indication to the contrary, the Board concludes that a 
remand is necessary to obtain any SSA determination and 
records associated with the determination.  

There is also evidence of record that outstanding VA 
treatment records exist which are relevant to the veteran's 
claim of entitlement to service connection for tinnitus.  
Specifically, the veteran submitted a written statement in 
November 2004 indicating that he had an audiological 
examination at the Fort Meyers VA Outpatient Clinic in July 
2001.  In light of the fact that this pertinent medical 
record is not already of record, a remand is necessary to 
obtain it.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

It is unclear from the current evidence whether there are 
additional outstanding VA treatment records.  In this regard, 
the claims folder only contains treatment records from the 
Dallas VA Medical Center (MC) for the period from September 
2004 through June 2005.  However, the veteran has been 
separated from service since January 2000.  In an effort to 
obtain all outstanding VA treatment records, the Board finds 
that the veteran should be contacted while this appeal is on 
remand and asked to provide information regarding which VA 
treatment facilities have treated him for hypertension, 
tinnitus, or a right heel spur with bursitis as well as the 
dates of such treatment.  Id.  Any identified records should 
be requested in accordance with 38 C.F.R. § 3.159.

Finally, the veteran testified at the October 2007 Board 
hearing that he was seen by a private physician for 
evaluation of his tinnitus a few months prior to his Board 
hearing.  Although he submitted a private medical opinion in 
November 2007 regarding his claimed tinnitus, no private 
medical records were submitted.  Since the Board is already 
remanding this issue, it finds that the veteran should be 
given an additional opportunity to submit these records or 
information sufficient to allow VA to request these records 
for him.  38 C.F.R. § 3.159(c)(1).  

The veteran filed a claim of entitlement to service 
connection for a right heel spur with calcaneal bursitis 
asserting that this disability has its origins in military 
service.  Specifically, he testified that he first complained 
of foot problems in the 1980s and was eventually seen by 
orthopedics during service.  The Board notes that the veteran 
is already service-connected for pes planus (flat feet).  
There is no competent medical evidence of record to suggest 
that his claimed right heel spur with calcaneal bursitis is a 
part of this service-connected disability.

After careful review of the evidence of record, the Board 
concludes that additional medical evidence is required for 
its determination.  In this regard, the veteran's service 
medical records demonstrate that he was seen throughout 1996 
for bilateral heel pain, right greater than left, which was 
eventually diagnosed as plantar fasciitis.  Of particular 
note is a June 1996 service medical record which indicates 
that the veteran has "resolving heel spur syndrome."  The 
veteran was seen again for heel pain shortly before service 
separation (October 1999); he was again diagnosed with 
bilateral plantar fasciitis.  There is, however, no mention 
of any heel spurs or bursitis in his service medical records 
and X-rays during service were negative for any right heel 
spur.  Following service, the veteran continued to complain 
of heel pain.  He was eventually diagnosed in 2001 with 
chronic bilateral plantar fasciitis; in September 2002 he 
underwent a plantar fasciotomy and right heel spur excision.  
More recent VA X-rays show continued right heel spurs.

The Board observes that it is not free to make its own 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  In the present case, the competent medical 
evidence clearly demonstrates that the veteran experienced 
right heel problems during service.  However, there is no 
evidence of any heel spurs or calcaneal bursitis during 
service.  Moreover, there is no competent evidence of record 
that discusses whether the veteran's claimed right heel spur 
with calcaneal bursitis is related to his in-service heel 
problems, including plantar fasciitis.  Thus, the Board 
concludes that a remand is necessary to obtain a medical 
opinion as to whether the veteran has a right heel disability 
which is manifested by a right heel spur with calcaneal 
bursitis that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter to the 
veteran, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), specific 
to the claims for service connection for 
tinnitus and a right heel spur with 
bursitis.  The letter must: (i) advise him 
of the type of evidence needed to 
substantiate these claims; (ii) apprise him 
of the evidence he must submit; (iii) 
apprise him of the evidence VA will obtain; 
and (iv) request that he submit any relevant 
evidence in his possession.  See also 
Dingess v. Nicholson, 19 Vet App 473 (2006).

2.  Contact the veteran to obtain 
information regarding which VA treatment 
facilities have treated him for 
hypertension, tinnitus, or a right heel spur 
with bursitis as well as the dates of such 
treatment.  

3.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who treated him for his claimed disabilities 
as well as dates of treatment.  Such request 
should specifically ask for information 
regarding the private audiological 
evaluation shortly before his October 2007 
Board hearing (possibly by Dr. Black).  
After securing the necessary release from 
the veteran, obtain these records.

4.  Obtain any VA treatment records from the 
VA Outpatient Clinic in Fort Meyers, Florida 
for the month of July 2001 as well as any 
records identified by the veteran subsequent 
to being contacted in accordance with Remand 
Directive #2.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  A 
response, negative or positive, should be 
associated with the claims file.  

5.  Obtain copies of any SSA disability 
benefit determinations as well as any copies 
of the records on which such determinations 
were based.  

6.  Schedule the veteran for a VA 
examination for the purpose of ascertaining 
the etiology of any right heel disability 
manifested by a right heel spur with 
calcaneal bursitis.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining the 
veteran, the examiner should specify the 
nature of any right heel disability 
manifested by a right heel spur with 
calcaneal bursitis, providing diagnoses for 
all identified disabilities.  The examiner 
should then provide an opinion as to whether 
any current right heel disability manifested 
by a right heel spur with calcaneal bursitis 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), etiologically related to 
his active service, including his in-service 
diagnoses of plantar fasciitis.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has a right 
heel disability manifested by a right heel 
spur with calcaneal bursitis that is related 
to service on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the examination report, with an 
explanation as to why this is so.  

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


